DECISION
As the genealogical charts submitted respectively by Fepuleai, Malama and Léala indicated that they were each a son of a former holder of the name, while Fua’s chart showed that he was a great great grandson of a sister of a holder of the name, Fua was advised by the Court to withdraw as a candidate, as the Court, irrespective of what his ability might be proved to be, could not in any case award the name to him. Fua accordingly withdrew as a candidate.
The Court had before it as witnesses not only the claimant and the objectors but several witnesses on behalf of each of them.
The evidence indicated that the last three holders of the name were the Leosos, Yaiausia, Neli and Fiavivini, in that order. Fiavivini being the last holder of the name. It also indicated that Léala, Fepuleai and Malama are each a son of a holder of the name Leoso. Léala a son of Leoso Vaiausia, Fepuleai the son of Leoso Neli and Malama the son of Leoso Fiavivini.
Each of these candidates offered evidence to show that they had rendered service to the holder of the name Leoso. *562Léala, Fepuleai and Malaxna undoubtedly rendered service to their respective fathers and Fepuleai rendered service not only to Neli but to Fiavivini as well.
Each of the contestants offered testimony to prove the holders of the name prior to Vaiausia from whom they were descended. But as Fiavivini held the name for at least thirty five years and Neli many years before Fiavivini it stands to reason that the predecessor of Vaiausia, if he was a Leoso, must have lived so long ago that none of the contestants as witnesses could have personal knowledge of his tenure of office.
While the Court adheres to the rule of hereditary right, yet when two or more of the candidates for a matai name appear to have equal rights the court will inquire into the general fitness of the candidate for the name.
The name Leoso is one of the two highest talking chiefs of the Western District. The holder of the name not only in the interests of the family itself, but in the interests of the whole Western District, should be a man of proved superior ability. He should be a man whose past record shows that he commands the respect in his District and that as a holder of the name he will command the respect of the people of all Samoa.
Even assuming that Léala as he says, was at one time allowed to hold the name yet the fact remains that he was removed and Fiavivini was restored to his former position as Leoso.
The Court takes judicial notice of the reputation of candidates for high names as shown by their acts and records and the records show conclusively that Fepuleai not only has the respect of the people of his District and of all Samoa but of the Government itself.
As he is undoubtedly the son of a Leoso and therefore in that respect in as good position as either Malama or Léala, *563it is the opinion of the Court that not only the Leoso family but the people of American Samoa will be served and their respective interests furthered by the Court giving the name Leoso to Fepuleai. All the Judges of the Court were unanimous in this decision and it is accordingly SO ORDERED.
Costs of the trial amounting to $25.00 to be paid one half each by Malama and Léala.